       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 1 of 16




 1   CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
 2   Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
 3   San Diego, CA 92111
 4   Phone: (858) 375-7385
     Fax: (888) 422-5191
 5   amandas@potterhandy.com
 6   Attorneys for Plaintiff
 7
     Michelle Uzeta, Esq., SBN 164402
 8   uzetalaw@gmail.com
     michelleu@potterhandy.com
 9   710 S. Myrtle Ave., #306
     Monrovia, CA 91016
10   (858) 375-7385
11
     Attorneys for Plaintiff
12
13
                         UNITED STATES DISTRICT COURT
14
                      NORTHERN DISTRICT OF CALIFORNIA
15
16
     Emily Wright,                            Case No.
17
                 Plaintiff,                   Complaint for Declaratory and
18                                            Injunctive Relief and Damages
19
        v.                                    for Violations of:

20   Napa Valley Unified School               1. Title II of the American’s With
     District and Does 1-10, Inclusive,          Disabilities Act, 42 U.S.C.
21                                               §12131 et seq.;
                 Defendants.                  2. California’s Unruh Civil Rights
22                                               Act, Cal. Civ. Code § 51 et
23                                               seq.; and
                                              3. California’s Disabled Persons
24                                               Act, Cal. Civ. Code § 54.1 et
                                                 seq.
25
26
27
28



                                          1

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 2 of 16




 1                                 INTRODUCTION
 2          1.    Plaintiff Emily Wright (“Plaintiff”), an individual with physical
 3   disabilities, brings the instant action alleging that Defendant Napa Valley
 4   Unified School District (“District”) and Does 1-10 inclusive (“Defendants”)
 5   have discriminated against her on the basis of her disability in violation of
 6   federal and state anti-discrimination statutes.
 7          2.    Specifically, Plaintiff alleges that Defendants discriminated
 8   against her based on her disability-related use of a service dog at two separate
 9   District locations; failed and/or refused to modify their policies, practices, and
10   procedures to comply with the law; and failed and/or refused to train their
11   employees as necessary to avoid discrimination against disabled persons.
12          3.    As a result of Defendants’ discriminatory acts and omissions as
13   alleged herein, Plaintiff has suffered, and will continue to suffer, damages,
14   and has been, and will continue to be, prevented and deterred from accessing
15   the goods, facilities, programs, services, and activities offered by the District
16   independently and in a manner equal to individuals without disabilities.
17          4.    Through this lawsuit, Plaintiff seeks declaratory relief and an
18   injunction requiring Defendants to provide her, and similarly situated persons,
19   “full and equal” access to Defendants’ public facilities as required by law.
20   Plaintiff also seeks damages and reasonable attorneys’ fees, costs and
21   litigation expenses for enforcing her civil rights.
22
23                                      PARTIES
24          5.    Plaintiff Emily Wright is, and at all times relevant herein was, an
25   individual and resident of California.
26          6.    Defendant Napa Valley Unified School District is a public high
27   school system headquartered in Napa, California.
28          7.    Plaintiff is currently unaware of the true identities of DOES 1-


                                              2

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 3 of 16




 1   10, inclusive, and will seek leave to amend when their true names, capacities,
 2   connections, and responsibilities are ascertained.
 3          8.     Plaintiff is informed and believes that each of the Defendants is
 4   the agent, ostensible agent, alter ego, master, servant, trustor, trustee,
 5   employer, employee, representative, franchiser, franchisee, lessor, lessee,
 6   joint venturer, parent, subsidiary, affiliate, related entity, partner, and/or
 7   associate, or such similar capacity, of each of the other Defendants, and was
 8   at all times acting and performing, or failing to act or perform, within the
 9   course and scope of such similar aforementioned capacities, and with the
10   authorization, consent, permission or ratification of each of the other
11   Defendants, and is personally responsible in some manner for the acts and
12   omissions of the other Defendants in proximately causing the violations and
13   damages complained of herein, and have participated, directed, and have
14   ostensibly and/or directly approved or ratified each of the acts or omissions of
15   each of the other Defendants, as herein described.
16
17                             JURISDICTION & VENUE
18          9.     This Court has subject matter jurisdiction over this action
19   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
20   Americans with Disabilities Act ("ADA").
21          10.    Pursuant to pendant jurisdiction, attendant and related causes of
22   action, arising from the same nucleus of operative facts and out of the same
23   transactions, are also brought under California's Unruh Civil Rights Act
24   (Unruh Act") and Disabled Persons Act ("CDPA"), both of which expressly
25   incorporate the ADA. Cal. Civ. Code §§ 51(f) and 54.1(d).
26          11.    Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and
27   is founded on the fact that the facilities that are the subject of this action are
28   located in this district and that Plaintiff's causes of action arose in this district.


                                               3

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 4 of 16




 1                           FACTUAL ALLEGATIONS
 2          12.   Plaintiff has multiple impairments resulting from non-epileptic
 3   seizures with motor and vocal tics, thyroid problems, sleep disturbance,
 4   anxiety, mild hypermobility, chronic migraines, dizzy spells, and chronic pain.
 5          13.   Plaintiff’s impairments significantly limit her in activities of
 6   daily living including mobility.
 7          14.   Plaintiff uses a service dog for mobility.
 8          15.   Plaintiff’s service dog has been individually trained to perform
 9   work and tasks related to Plaintiff’s disability.
10          16.   Plaintiff’s service dog provides Plaintiff with mobility assistance
11   and balancing.
12          17.   Plaintiff’s service dog physically assists Plaintiff by serving as a
13   brace and assisting her with getting up from supine and seated positions.
14          18.   Plaintiff’s service dog guides Plaintiff to safe locations when she
15   is experiencing dizzy spells, impaired vision, and/or a loss of balance.
16          19.   Plaintiff’s service dog provides Plaintiff with deep pressure
17   therapy when she is disassociating or experiencing anxiety or panic attacks.
18          20.   Plaintiff’s service dog guides Plaintiff out of stressful situations
19   when Plaintiff is disassociating or experiencing anxiety or panic attacks.
20          21.   Plaintiff is a resident of the City of Napa, California.
21          22.   Vintage High School (“Vintage”) is located at 1375 Trower
22   Avenue in the City of Napa, California.
23          23.   Vintage is owned and/or operated by the District.
24          24.   Plaintiff was a student at Vintage from 2015 to mid-way through
25   the 2018-19 school year.
26          25.   Plaintiff’s sister currently attends Vintage.
27          26.   Plaintiff visits Vintage often because her sister is a student there
28   and Plaintiff volunteers on campus with the culinary and drama departments.


                                             4

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 5 of 16




 1          27.   On March 14, 2019, Plaintiff went to Vintage to help the culinary
 2   and drama departments prepare for a dinner theater planned for the upcoming
 3   weekend.
 4          28.   Plaintiff was accompanied by her service dog.
 5          29.   While Plaintiff was walking from the culinary department to the
 6   theater, she collapsed. Ms. Estudillo, a campus administration officer,
 7   approached Plaintiff to ask if she was okay.
 8          30.   Plaintiff knew Ms. Estudillo, and Ms. Estudillo knew Plaintiff,
 9   from Plaintiff’s prior days as a student at Vintage.
10          31.   Estudillo asked Plaintiff if she had checked in with the office.
11   Plaintiff responded that she was not aware she had to. Estudillo then asked
12   Plaintiff if anyone knew about her dog. Plaintiff told Estudillo that the teachers
13   she was visiting were aware of her dog. Estudillo told Plaintiff that the office
14   needed to know. Plaintiff started walking towards the office but Estudillo
15   demanded that Plaintiff and her dog be taken to the office via golf cart.
16          32.   When Plaintiff arrived at the principal’s office, Plaintiff was
17   advised by Ms. Marie McMurray, the principal’s secretary and office
18   manager, and Ms. Vicky Infante, staff secretary, that there are rules against
19   having animals on the Vintage campus.
20          33.   Plaintiff asked McMurray and Infante if that rule applied to
21   service animals. McMurray and Infante responded that all animals were
22   banned from campus, including service animals.
23          34.   McMurray and Infante proceeded to ask Plaintiff what her
24   service dog did for her. Plaintiff responded that her service animal provides
25   deep pressure therapy during panic attacks, physical assistance with balance
26   and mobility due to her risk of falls, and physical assistance leading her to
27   safe areas during dizzy spells.
28



                                             5

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 6 of 16




 1          35.   At no time did Plaintiff describe her dog as a comfort or
 2   emotional support animal.
 3          36.   Plaintiff repeatedly identified her dog as a “service dog.”
 4          37.   When the principal, Ms. Sarah O’Connor, arrived, she told
 5   Plaintiff that it was illegal for Plaintiff to bring her service dog on school
 6   grounds because some students may be afraid of and/or allergic to dogs.
 7          38.   O’Conner told Plaintiff that she could only bring her service dog
 8   on the Vintage campus after regular school hours.
 9          39.   O’Conner advised Plaintiff that if she needed assistance on
10   campus during school hours, Plaintiff’s sister could be called to assist her.
11          40.   On March 14, 2019, Plaintiff and her mother attempted to engage
12   O’Conner to discuss Plaintiff’s need for her service dog on campus. O’Conner
13   has refused to talk to Plaintiff and her mother.
14          41.   Since March 2019 Plaintiff has been restricted in her ability
15   access to Vintage with her service dog.
16          42.   Since March 2019 Plaintiff has been deterred from visiting
17   Vintage with her service dog.
18          43.   The restriction to “after hours” access has impacted Plaintiff’s
19   work with the culinary and drama departments.
20          44.    As a direct and proximate result of Defendants’ acts and
21   omissions,    Plaintiff   experienced       difficulty,   discomfort,   distress,
22   embarrassment, frustration, humiliation, and a loss of independence.
23          45.   Napa Valley Independent Studies (“NVIS”) is located at 3310
24   Linda Vista Avenue in the City of Napa, California.
25          46.   NVIS is owned and/or operated by the District.
26          47.   Plaintiff attended class at NVIS in 2019.
27
28



                                             6

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 7 of 16




 1          48.      In or about the beginning of April 2019, Plaintiff was told by
 2   Susan Wilson, who was then the NVIS principal, that the District limits the
 3   number of service dogs allowed on campus at any given time.
 4          49.      Plaintiff was told by Wilson that she could not bring her service
 5   dog to NVIS because it would cause NVIS to be over its service dog limit.
 6          50.      NVIS administrators would only allow Plaintiff to bring her
 7   service dog on campus if she would agree to leave the dog at the NVIS
 8   administration office and visit the dog in the office when needed for her
 9   disabilities.
10          51.      Since Plaintiff’s experiences at Vintage and NVIS, Plaintiff and
11   her mother have tried to get clarification of the District’s service dog policies
12   from the District. However, they have been given the run-around.
13          52.      Around the end of March 2019 / beginning of April 2019,
14   Plaintiff’s mother ran into an employee of the superintendent’s office at NVIS.
15   Plaintiff’s mother discussed with this individual the issues Plaintiff was
16   having with her service animal access at Vintage and NVIS. The individual
17   advised Plaintiff’s mother to call an individual named “Mr. Wright” at the
18   District to follow up on her grievances.
19          53.      Around the week of April 17, 2019, Plaintiff’s mother spoke with
20   an individual identified as being responsible for secondary schools at the
21   District. On information and belief, this individual was Damon Wright, the
22   Executive Director of Secondary Education at the District. This individual
23   stated that he would talk to the principals of Vintage and NVIS to discuss
24   Plaintiff’s concerns and promised to get back to Plaintiff and her mother
25   thereafter. To date, Plaintiff has not heard back from this individual or anyone
26   at the District regarding their complaints and concerns.
27          54.      As a direct and proximate result of Defendants’ acts and
28   omissions, including the refusal of NVIS to allow Plaintiff on campus with


                                              7

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 8 of 16




 1   her service dog since April 2019, Plaintiff experienced difficulty, discomfort,
 2   distress, embarrassment, frustration, humiliation, and a loss of independence.
 3            55.   On information and belief, the District has failed to train its
 4   employees as to the access rights of individuals with disabilities who use
 5   service animals.
 6            56.   At all times relevant herein, Plaintiff’s service dog was well-
 7   behaved and under Plaintiff’s control.
 8            57.   At all times relevant herein, Plaintiff’s service dog was on a
 9   leash.
10            58.   At all times relevant herein, Plaintiff’s service dog was well
11   groomed.
12            59.   At all times relevant herein, Plaintiff’s service dog was current
13   on its vaccinations.
14            60.   At all times relevant herein, Plaintiff’s service dog was
15   appropriately licensed.
16            61.   Plaintiff plans to visit Vintage and NVIS with her service dog in
17   the future to volunteer and attend district events.
18            62.   Until Defendants’ discriminatory policies regarding service dogs
19   are modified, Plaintiff will be prevented and deterred from having full and
20   equal access to the District and will suffer ongoing discrimination and
21   damages as a result.
22            63.   Until Defendants’ employees are adequately trained as to the
23   access rights of people with disabilities who use service animals, Plaintiff will
24   be prevented and deterred from having full and equal access to the District’s
25   facilities and will suffer ongoing discrimination and damages as a result.
26            64.   An actual controversy has arisen and now exists between the
27   parties concerning their respective rights, duties and obligations under Federal
28   and State law. Accordingly, Plaintiff is entitled to declaratory relief.


                                              8

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 9 of 16




 1          65.    The nature of Defendants’ discrimination constitutes an ongoing
 2   violation, and unless enjoined by this Court, will result in ongoing and
 3   irreparable injury to Plaintiff.
 4          66.    Plaintiff has no adequate remedy at law because monetary
 5   damages, which may compensate for past unlawful conduct, will not afford
 6   adequate relief for the harm caused by the continuation of the wrongful
 7   conduct of Defendants and the denial of Plaintiff’s civil rights as herein
 8   alleged. Accordingly, Plaintiff is entitled to injunctive relief.
 9
10                         GOVERNMENT CLAIM FILED
11         (With regard to claims for damages under California State Law)
12          67.    Plaintiff timely filed a government claim pursuant to § 910 et seq.
13   of the California Government Code with the District on or about June 4, 2019.
14          68.    Plaintiff’s claim was rejected by the District by operation of law.
15
16                            FIRST CAUSE OF ACTION
17                  Title II of the Americans with Disabilities Act
18                                 42 U.S.C. §12132 et seq.
19          69.    Plaintiff re-pleads and incorporates by reference the allegations
20   contained in each of the foregoing paragraphs.
21          70.    Title II of the ADA provides in pertinent part: “[N]o qualified
22   individual with a disability shall, by reason of such disability, be excluded
23   from participation in or be denied the benefits of the services, programs, or
24   activities of a public entity, or be subjected to discrimination by any such
25   entity.” 42 U.S.C. § 12132.
26          71.    Plaintiff is, and at all times relevant herein was, a person with a
27   “disability” within the meaning of the ADA. 42 U.S.C. § 12102.
28



                                              9

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 10 of 16




 1          72.    The District is, and at all times relevant herein was, a public
 2   entity within the meaning of the ADA. 42 U.S.C. § 12131(1).
 3          73.    At all times relevant herein the District had fifty (50) or more
 4   employees.
 5          74.    The provision of educational services, programming and
 6   volunteer opportunities at Vintage and NVIS is a service, program and/or
 7   activity of the District.
 8          75.    Plaintiff is, and at all times relevant herein was, a “qualified
 9   individual with a disability” within the meaning of Title II of the ADA. 42
10   U.S.C. § 12131(2). As a member of the public, and student within the District,
11   Plaintiff meets the essential eligibility requirements for availing herself of the
12   public high school program at NVIS and volunteering for and attending events
13   such as those organized by the drama and culinary departments at Vintage.
14          76.    In acting as herein alleged, the District has discriminated against
15   Plaintiff on the basis of her disability in violation of Title II and its
16   implementing regulations. The District’s discriminatory conduct includes,
17   inter alia:
18                    a. Failing to operate Vintage and NVIS’ facilities so that they
19                        are “readily accessible to and usable by individuals with
20                        disabilities” (28 C.F.R. § 35.150(a));
21                    b. Denying Plaintiff the opportunity to participate in or
22                        benefit from the District’s aids, benefits, or services on the
23                        basis of her disabilities (28 C.F.R. § 35.130(b)(1)(i));
24                    c. Affording Plaintiff an opportunity to participate in or
25                        benefit from the District’s aids, benefits, or services that is
26                        not equal to that afforded her non-disabled peers (28
27                        C.F.R. § 35.130(b)(1)(ii));
28                    d. Otherwise limiting Plaintiff in the enjoyment of any right,


                                             10

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 11 of 16




 1                         privilege, advantage, or opportunity enjoyed by others
 2                         receiving the aids, benefits, or services offered by the
 3                         District (28 C.F.R. § 35.130(b)(1)(vii));
 4                      e. Utilizing methods of administration that have the effect of
 5                         subjecting Plaintiff to discrimination on the basis of her
 6                         disability (28 C.F.R. § 35.130(b)(3)(i));
 7                      f. Failing to make reasonable modifications in policies,
 8                         practices, or procedures where necessary to avoid
 9                         discrimination against Plaintiff on the basis of her
10                         disability (28 C.F.R. § 35.130(b)(7));
11                      g. Failing to modify its policies, practices, or procedures to
12                         permit Plaintiff the use of her service animal (28 C.F.R. §
13                         35.136(a)); and
14                      h. Denying Plaintiff her right to be accompanied by her
15                         service animal in all areas of the District’s facilities where
16                         members of the public or participants in services,
17                         programs, or activities are allowed to go (28 C.F.R. §
18                         35.136(g)).
19          77.      The District’s duties under Title II of the ADA are mandatory and
20   long-established. The District has had knowledge of its duties at all times
21   relevant herein; its failure to carry out said duties as alleged herein was a
22   willful and knowing decision and choice, and/or the product of deliberate
23   indifference.
24          78.      The District was provided actual notice of its discriminatory
25   policies regarding service dogs; the impact those policies have had on
26   Plaintiff; and its duty to modify such policies. Despite this knowledge, the
27   District has failed and refused to take any steps to modify the policies or
28   otherwise address Plaintiff’s concerns. The Distrrict’s failures in this regard


                                              11

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 12 of 16




 1   constitute deliberate indifference.
 2          79.   Pursuant to 42 U.S.C. §§ 12133 and 12205, Plaintiff prays for
 3   judgment as set forth below.
 4
 5                         SECOND CAUSE OF ACTION
 6                          UNRUH CIVIL RIGHTS ACT
 7                         California Civil Code § 51 et seq.
 8          80.   Plaintiff re-pleads and incorporates by reference the allegations
 9   contained in each of the foregoing paragraphs.
10          81.   The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
11   that persons with disabilities are entitled to full and equal accommodations,
12   advantages, facilities, privileges, or services in all business establishment of
13   every kind whatsoever within the jurisdiction of the State of California. Cal.
14   Civ. Code §51(b).
15          82.   The Unruh Act also provides that a violation of the ADA is a
16   violation of the Unruh Act. Cal. Civ. Code, § 51(f).
17          83.   Plaintiff is an individual with a physical disability within the
18   meaning of California law. Cal. Gov’t Code §12926(m).
19          84.   The District is a business establishment. As such, the District is
20   obligated to comply with the provisions of the Unruh Act.
21          85.   The District’s acts and omissions, as herein alleged, have
22   violated the Unruh Act by, inter alia, denying, or aiding, or inciting the denial
23   of, Plaintiff’s rights to full and equal use of the accommodations, advantages,
24   facilities, privileges, or services offered at Vintage and NVIS.
25          86.   The District’s acts and omissions, as herein alleged, have also
26   violated the Unruh Act by denying, or aiding or inciting the denial of,
27   Plaintiff’s right to equal access arising from the provisions of the ADA (see
28   Plaintiff’s First Cause of Action).


                                            12

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 13 of 16




 1          87.      The District’s duties under the Unruh Act are mandatory and
 2   long-established. The District has had knowledge of its duties at all times
 3   relevant herein; its failure to carry out said duties as alleged herein was a
 4   willful and knowing decision and choice, and/or the product of deliberate
 5   indifference.
 6          88.      The District was provided actual notice of the discriminatory
 7   policies regarding service animals at Vintage and NVIS; the impact those
 8   policies have had on Plaintiff; and its duty to modify such policies. Despite
 9   this knowledge, the District failed and refused to take any steps to modify the
10   policies or otherwise address Plaintiff’s concerns. The District’s failures in
11   this regard constitute deliberate indifference, entitling Plaintiff to damages.
12          89.      Pursuant to the remedies, procedures, and rights set forth in Cal.
13   Civ. Code §52, Plaintiff prays for judgment as set forth below.
14
15                             THIRD CAUSE OF ACTION
16                           California Disabled Persons Act
17                           California Civil Code § 54 et seq.
18                     (Statutory damages and attorneys’ fees only)
19          90.      Plaintiff re-pleads the allegations contained in each of the
20   foregoing paragraphs, and incorporates them herein as if separately re-pled.
21          91.      The Disabled Persons Act (“CDPA”) provides that “[i]ndividuals
22   with disabilities or medical conditions have the same right as the general
23   public to the full and free use of the streets, highways, sidewalks, walkways,
24   public buildings, … public facilities, and other public places.” Cal. Civ. Code
25   §54 (a).
26          92.      The CDPA also provides that “[i]ndividuals with disabilities shall
27   be entitled to full and equal access, as other members of the general public, to
28



                                              13

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 14 of 16




 1   accommodations, advantages, facilities, ... and privileges of all ... places to
 2   which the general public is invited’.” Cal. Civ. Code §54.1(a)(1).
 3           93.   Under the CDPA an individual with a disability who uses a
 4   service dog may take that service dog in any of the places specified in Section
 5   54.1. Cal. Civ. Code § 54.2(a).
 6           94.   A violation of the ADA is also a violation of the CDPA. See Cal.
 7   Civ. Code, § 54.1(d).
 8           95.   Any person or persons, firm or corporation who denies or
 9   interferes with an individual’s rights under Section 54 or 54.1 is liable for each
10   offense. Cal. Civ. Code §54.3(a).
11           96.   Vintage and NVIS are public places, public facilities and/or other
12   places to which the general public are invited as contemplated by the CDPA.
13           97.   As the owners and/or operators of Vintage and NVIS, the District
14   is obligated to comply with the provisions of the CDPA.
15           98.   The District is a person subject to California Civil Code section
16   54.3.
17           99.   The District is a municipal corporation subject to California Civil
18   Code section 54.3.
19           100. The District’s acts and omissions, as herein alleged, have
20   violated the CDPA by denying, or aiding or inciting the denial of, Plaintiff’s
21   rights to full and equal access to the accommodations, advantages, facilities,
22   and privileges offered by the District at Vintage and NVIS. The District has
23   denied Plaintiff full and equal access to Vintage and NVIS based on her
24   disability-related use of a service dog.
25           101. The District’s acts and omissions, as herein alleged, have also
26   violated the CDPA by denying, or aiding or inciting the denial of, Plaintiff’s
27   rights to equal access arising from the provisions of the ADA (see Plaintiff’s
28   First Cause of Action).


                                            14

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 15 of 16




 1          102. The District’s duties under the CDPA are mandatory and long-
 2   established. The District has had knowledge of its duties at all times relevant
 3   herein; its failure to carry out said duties as alleged herein was a willful and
 4   knowing decision and choice, and/or the product of deliberate indifference.
 5          103. The District was provided actual notice of the discriminatory
 6   policies regarding service animals at Vintage and NVIS; the impact those
 7   policies have on Plaintiff; and its duty to modify such policies. Despite this
 8   knowledge, the District failed and refused to take any steps to modify the
 9   policies or otherwise address Plaintiff’s concerns. The District’s failures in
10   this regard constitute deliberate indifference, entitling Plaintiff to damages.
11          104. Pursuant to the remedies, procedures, and rights set forth in Cal.
12   Civ. Code § 54.3(a), Plaintiff prays for statutory damages and attorneys’ fees
13   under Cal. Civ. Code § 54.3(a). Note: Plaintiff is not invoking section 55 of
14   the California Civil Code and is not seeking injunctive relief under the CDPA.
15
16                                       PRAYER
17   WHEREFORE, Plaintiff respectfully requests that this Court:
18      1. Issue an injunction pursuant to the ADA and Unruh Act:
19               a. Ordering the District to develop and adopt general non-
20                  discrimination policies, practices, and procedures;
21               b. Ordering the District to modify their policies, practices, and
22                  procedures to avoid discrimination against individuals with
23                  disabilities based on the disability-related use of a service dog;
24               c. Ordering the District to ensure that such policies, practices, and
25                  procedures are fully implemented at Vintage and NVIS, as well
26                  as other schools within the District; and
27               d. Ordering the District to train their personnel regarding the rights
28                  of individuals with disabilities who use service dogs.


                                             15

     Complaint
       Case 3:19-cv-06167-SK Document 1 Filed 09/30/19 Page 16 of 16




 1               Note: the Plaintiff is not invoking section 55 of the California Civil
 2               Code and is not seeking injunctive relief under the Disabled
 3               Persons Act.
 4      2. Award Plaintiff general, compensatory, and statutory damages in an
 5          amount within the jurisdiction of this court;
 6      3. Award Plaintiff attorneys’ fees, litigation expenses and costs of suit, as
 7          provided by law; and
 8      4. Award such other and further relief as the Court may deem just and
 9          proper.
10
11
12   Dated: September 27, 2019
13
14                                             By:    Michelle Uzeta
15                                             Michelle Uzeta
                                               Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             16

     Complaint
